Decided 25 Jiine.. 1H07.
On Rehearing.
Mr. Justice Moore
delivered the opinion.
This cause was originally submitted on briefs; but, after the opinion was announced, counsel for the various parties were, by order of the court, permitted oralljr to argue their respective theories. An examination of the legal principles vocally discussed satisfies us that the former opinion should be amended by striking out the whole thereof, commencing with the sentence, “The remaining question,” etc., and inserting in the official copy the following paragraph: “The conclusion reached in regard to the shares of stock also applies to the profits accruing from-conducting the business of the corporation.”
The decree appealed from will therefore be affirmed.
Affirmed.